_,   .   *..

                                                                      R-933    :




               Hon. Geo. H. Sheppard
               Comptroller of Public Accounts
               Austin, Texas              opinion No. v-444
                                           Re:   Authority of tax col-
                                                 lector to accept par-
                                                 tial payment of taxes
                                                 on property not listed
                                                 on tax roll when tax-
                                                 payer applies to as-
                                                 certain amount of taxes
                                                 before November 30th
                                                 of the year.for which
                                                 assessment  should have
                                                 been made.

               Dear Sir:
                         Your letter of November 13, 1947, poses the fol-
               lowing question:
                         "Where a taxpayer applies to a tax col-
                    lector to pay his taxes before November 30
                    of the year for which his assessment should
                    have been made and finds that hls property
                    does not appear on the tax roll, 1s the tax
                    collector required then and there to assess
                    and collect the total tax due on the property
                    of the taxpeper or Is he authorized to accept
                    one-half of the taxes imposed by law on the
                    tax-payer and give the tsxpayer until the 30th
                    day of the succeeding June within vhlch to pay
                    the other one-half of hls said tsxes?"
                           Article 7209, V.C.S., reads, in part, as follows:
                         “Collectors of taxes of counties, cltles
                    and towns, when any taxpayer spplies to them
                    to ascertain the amount of his taxes, and the
                    collector finds that his name or his property
                    does not appear on the tax roll, shall assess
                    said taxpayer then end there, collect the tsx-
                    z end enter the same upon a supplemental tax
                                                               .




Hon. Geo. PI.Sheppard - Psge 2   (V-444)


     roll to be made by him. . . ."   (Emphasis
     added throughout this opinion)
          Article 7336, V.C.S., provides that "if sny
person shall pay, on or before November thirtieth of
the year for which their assessment Is made, one-half
($) of the taxes imposed by law on him or his property,
then he shall have until end including the thirtieth
day of the succeeding June, within which to pay the
other one-half (4i of his said taxes without penalty or
interest thereon.   Othervise, "unless he pays all of
the tsxes (imposed by law on him or his propert=   on
or before the thirty-first day of the succeeding Jsnuary,"
penalties in flxed percentsges varying according to
stated periods accrue.
          Any question 8s to the collector's authority to
accept the psrtial payments authorized by Article 7336
under the situation contemnlsted br Article 7209 arises.
of course, from the lsngusge In Arbxle   7209.to-the effect
that the collector "shall . . . collect the taxes" with
the resulting lmpliceti, particularly inview of the use
of the word "shall". thst he must collect all the tsxes.
However, the terms of Article 7336 sre equally mandatory in
that it is provided that after payment of one-half of the
taxes, etc., the taxpsy.er "shall e     . . . until and in-
cluding the thirtieth day of-succeeding      June . . ." In
which to pay the bslance. Although there sre no cases con-
struing these two articles together, a brief examination
of their history and an application of vell settled rules
of statutory construction have led us to the conclusion
that the collector is not only authorized to sccept such
partisl payment but indeed Is under a duty to accept same.
           Article 7209 wss original1 enacted in 1895. See
Acts 1895, p. 103; G.L. vol. 10, p. 5 33. Article 7336 was
amended to provide for partlsl payment of taxes In 1931.
See Acts 1931, 42nd Leg., p. 196, ch. 117. It Is elemen-
tary that statutes in par1 materia, i.e., on the ssme sub-
ject (In this case the collection of taxes), must be con-
strued with reference to esch other: and "if one construc-
tion or the other Is necessary to prevent conflict with
other statutes,  that construction vhich Fs consistent with
legislative intent will be adopted." Sutherland, Statutory
Construction, g 5817; [I6710.   There can be no question but
that the Legislature by the later of these enactments In-
tended that all taxpayers be given the opportunity to pay
their taxes in the manner provided in Article 7336.
Hon. Geo. H. Sheppard - Psge 3 (V-444)


          The provisions of Article 7209, which are prl-
marlly concerned with providing for the procedure to be
followed when property hsa been omitted from the rolls,
could not logically be viewed as establishing a different
rule for the taxpayer, who, through no fault of his own,
chanced to come within its terms. Indeed, to deny such
taxpayer the opportunity for partial payment providpd by
Article 7336 would be In contravention of the fundamental
constitutional guarantee of equal protectlon of the laws,
and would result in invalidating ArtLcle 7209. It is
“constantly asserted by the courts that every presumption
favors the validity of sn act of the legislature and that
all doubts must be resolved in support of the act.” Su-
therland Statutory Construction, 8 4509 and authorities
cited therein.
          You are therefore advised thst the collector
should proceed to assess the tax In this case In accord-
ance with the provisions of Article 7209 and that he must
further accept the payment of one-half (f) of the t8x thus
imposed and that the taxpayer “shall have until end includ-
ing the thirtieth day of the succeeding June, wlthln vhich
to pay the other one-half (*),of his said taxes without
penalty or interest thereon.
                   SUMMARY
          When a taxpsger applies to a tax collector
     to pay his taxes before November 30th of the
     year for which his assessment should hsve been
     made and finds that his property does not appear
     on-the tax roll, the tax collector is required to
     then and there assess the total tax due on the
     property and to accept, if tendered, one-half of
     the taxes Imposed by law on the taxpayer or his
     property for that year; and the tsxpager shall
     have until and including the 30th day of the suc-
     ceedin June, within which to pay the other one-
     hslf (i ) of his taxes for said year without penalty
     or interest thereon. Articles 7209, 7336, V.C .S.;
     Z&kt.rland, Statutory Construction, %$ 5817; 6710;
           .

                                      Yours very truly

APPROVED                       ATTORNEX GENERAL OF TEXAS

3          &                   BYhe                GLcc&
                                        Mrs. Marietta Creel
                                                              *
FI    ASSISTANT
 T ORNRY GENERAL
AT                                                Assistant

MC/lb